Fourth Court of Appeals
                                    San Antonio, Texas
                                         January 29, 2014

                                       No. 04-14-00028-CV

                               Carmelita RILEY and Anthony Pena,
                                           Appellants

                                                 v.

Lizette TORRES, Paula Pueblitz, San Juanita Valdez and Puig Management and Rentals LLC.,
                                       Appellees

                     From the 341st Judicial District Court, Webb County, Texas
                               Trial Court No. 2012CVF001192-D3
                             Rebecca Ramirez Palomo, Judge Presiding


                                          ORDER
      To date, appellants have failed to pay the applicable filing fee in this appeal. Texas Rule
of Appellate Procedure 5 provides,

       A party who is not excused by statute or these rules from paying costs must pay—
       at the time an item is presented for filing—whatever fees are required by statute
       or Supreme Court order. The appellate court may enforce this rule by any order
       that is just.

TEX. R. APP. P. 5.

       We, therefore, ORDER appellants, within ten (10) days of the date of this order, to either
(1) pay the applicable filing fee in this appeal or (2) provide written proof to this court that they
are excused by statute or these rules from paying the filing fee. See TEX. R. APP. P. 20.1
(providing that party who qualifies as indigent under Rule 20 may proceed without advance
payment of costs). If appellants fail to respond within the time provided, this appeal will be
dismissed. See TEX. R. APP. P. 42.3(c).


                                                      _________________________________
                                                      Karen Angelini, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of January, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court